PER CURIAM:
Defendants appeal the district court’s order denying their Fed.R.Civ.P. 60(b) motion to reconsider the order remanding their case to state court due to lack of subject matter jurisdiction. The district court correctly found that it did not have jurisdiction to consider Defendants’ Rule 60(b) motion. See In re Lowe, 102 F.3d 731, 734-35 (4th Cir.1996). We accordingly dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.